EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Xue Chen on January 28, 2022.

The application has been amended as follows: 
In claim 1, line 8, after “candidates;”, “and” is deleted.
In claim 2, line 2, “the area is” is deleted; and after “a first area”, --is associated with the one or more potential candidates-- is inserted.
In claim 6, on line 2, “action” is deleted and --movement-- is inserted therefor; on line 4, “action” is deleted and --movement-- is inserted therefor; and on line 6, “action” is deleted and --movement-- is inserted therefor.
In claim 12, lines 1-2, “predefined compliance level” is deleted and --level of compliance further-- is inserted therefor.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not expressly teach, alone or in combination, generating a first status signal with an instruction for a movement toward a center of a projected pattern, identifying the target by determining a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915. The examiner can normally be reached Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 


/DONALD J WALLACE/Primary Examiner, Art Unit 3665